Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a plurality of metal lines, wherein respective ones of the metal lines have an alternating positive tapered shape or a negative tapered shape; a first hardmask layer disposed on a top surface of the metal lines having a negative tapered shape; and a second hardmask layer disposed on a top surface of the metal lines having a positive tapered shape”; of claim 10 stating “a plurality of metal lines, wherein respective ones of the metal lines have an alternating positive tapered shape or a negative tapered shape; a first hardmask layer disposed on a top surface of the metal lines having a negative tapered shape; and a second hardmask layer disposed on a top surface of the metal lines having a positive tapered shape”; and of claim 19 stating “a plurality of metal lines, wherein respective ones of the metal lines have an alternating positive tapered shape or a negative tapered shape; an interlevel dielectric layer disposed between adjacent metal lines, the interlevel dielectric layer having an opening therein having a positive tapered shape; a first hardmask layer disposed on a top surface of the metal lines having a negative tapered shape; a second hardmask layer disposed on a top surface of the metal lines having a positive tapered shape”. In light of these limitations in the disclosure (i.e. refer to applicant’s Figs. 7 and 8) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894